DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawing sheets are each labeled as a “replacement sheet” which is improper since they are originally filed drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4, 6, 8 and 9 are objected to because of the following informalities requiring appropriate correction:
In claim 4 line 2: “the amount” should be “an amount”.
In claim 4 line 3: “the target patient site” should be “the target site” or “the patient target site”.
In claim 6 line 3: “the target patient site” should be “the target site” or “the patient target site”.
In claim 8, line 1 should be amended to recite: “…the elastic spacer is biased to 
In claim 9, line 5 should be amended to recite: “…the elastic spacer is moved to 
In claim 9, line 7 should be amended to recite: “…the elastic spacer is biased to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148).
With respect to claim 1, Spinelli discloses a dressing for applying pressure to a patient target site (dressing 600; applies pressure to the skin to close a wound - col 6 lines 44-45), comprising:
longitudinally spaced first and second substrates (dressing 600 includes a first component 601 which can be configured as component 701 in fig 7a to have one or more members attached to first/second ends such as first and second portions 701a and 701b which are longitudinally spaced as shown in fig 7a) each having a first surface and an oppositely facing second surface (side profile of component 701 is shown in fig 7b illustrating one surface adjacent second component 702 and another surface on opposite side of component 701 which faces away from component 702), the first surface of each of the first and the second substrates having an attachment member for attaching the dressing to the patient target site (attached with adhesive to the skin – col 6 lines 39-41);
an elastic spacer (biasing member 703; formed from material that can elastically deform and thus is interpreted as being “elastic”; col 6 lines 64-66) longitudinally extending between the first and the second substrates (col 6 lines 62-64), the elastic spacer (703) being biased to a first length (second shape having a length L2), the elastic spacer being configured to be selectively moved between the first length (L2) and a second length (first shape having a length L1), the second length being longer than the first length (L2 is shorter than L1 – col 6 line 44); and   
a triggering element (second component 602/702; fig 6b/7b), the triggering element, when present, selectively maintaining the elastic spacer at the second length and selectively preventing the elastic spacer from moving toward the first length (col 6 lines 26-29), wherein the triggering element is a removable portion (second component 602/702; fig 6b/7b; col 6 lines 26-28) and is removable such that as each portion of the triggering element is removed, the elastic spacer moves from the second length toward the first length (col 6 lines 25-45; the portions 701a, 701b and 703 of first component 701 are interpreted as “sequentially” moving from the constrained configuration to the second shape having a shorter length upon removal of the second component since it is inherent that the sections will move as the second component is peeled off sequentially as discussed above).
Spinelli does not, however, disclose that the removable triggering element is laterally removably inserted into a corresponding expandable cavity of the elastic spacer. In figure 7b, however, Spinelli teaches that second component 702 has a loop portion 702a which is loosely provided across the top of element 703. The excess material of the loop is flexible and movable and thus is interpreted as being capable of being repositioned such that it is removably inserted into an expandable cavity formed in element 703 where it bends or flexes (as shown in fig 7a). Repositioning the loop in this manner would provide a configuration where element 702 is in direct contact with and follows the contour of element 703 to provide a thinner, more compact profile. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the loop portion of the triggering element 703 in Spinelli so that it is laterally removably inserted into a corresponding expandable cavity of the elastic spacer in order to provide a thinner, more compact profile that will be easier to package prior to use and smoother to handle during application.
With respect to claim 6, Spinelli discloses the dressing substantially as claimed (see rejection of claim 1) and also discloses that the elastic spacer (703) has a first surface and an oppositely facing second surface (inherent material property; see figs 7a-7b), the first surface of the elastic spacer having at least one interfacing element for contacting the target patient site (the first component can further include gauze – col 7 lines 18-19; the gauze is interpreted as being provided to the skin facing side of the first component in order to be capable of contacting the skin during use).
	With respect to claim 7, Spinelli discloses the dressing substantially as claimed (see rejection of claim 6) and also discloses that the at least one interfacing element is a gauze (col 7 lines 18-19).
With respect to claim 8, Spinelli discloses the dressing substantially as claimed (see rejection of claim 6) and also discloses that when the elastic spacer has the first length, the at least one interfacing element continuously spans between the first and second substrates (layers such as gauze that are added to the device are interpreted as remaining connected between 701a/701b even when the element 703 is released and element 701 contracts to the shorter length in order to provide an integral structure capable of holding a wound closed). 
With respect to claim 9, Spinelli discloses the dressing substantially as claimed (see rejection of claim 6) and also discloses that the at least one interfacing element is at least two interfacing elements (the first component can further include not only gauze but also a medicament which is interpreted as being a second interfacing element; col 7 lines 18-19). Spinelli does not, however, explicitly disclose a chosen one of the at least two interfacing elements being longitudinally parallel with another of the at least two interfacing elements, the at least two interfacing elements being longitudinally spaced apart from one another when the elastic spacer has the second length, the chosen one of the at least the at least two interfacing elements directly longitudinally contacting another of the at least two interfacing elements when the elastic spacer has the first length so that the at least two interfacing elements, as a whole, continuously span between the first and second substrates. In Spinelli, however, an added medicament inherently must be applied to the gauze or directly to the first component 601/701 and should be in contact with the skin and/or wound during use to provide therapeutic effect. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide contact between the medicament and the gauze when the first component has the first length so that the gauze and medicament continuously span between the first and second substrates and thereby will be in contact with the skin at and around a wound site when applied during treatment. Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have arranged a medicament added to the device of Spinelli such that it is longitudinally parallel with the gauze and/or longitudinally spaced apart from the gauze since rearranging parts of an invention involves only routine skill in the art and such a modification would be necessary in order to provide treatment at a desired location based on the treatment needs of a given patient. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148) in view of Gurtner et al (US 2012/0226214).
With respect to claim 2, Spinelli discloses the dressing substantially as claimed (see rejection of claim 1) but does not disclose that the removable triggering element is laterally removably inserted into a corresponding expandable cavity of the elastic spacer. In figure 7b, however, Spinelli teaches that second component 702 has a loop portion 702a which is loosely provided across the top of element 703. The excess material of the loop is flexible and movable and thus is interpreted as being capable of being repositioned such that it is removably inserted into an expandable cavity formed in element 703 where it bends or flexes (as shown in fig 7a). Repositioning the loop in this manner would provide a configuration where element 702 is in direct contact with and follows the contour of element 703 to provide a thinner, more compact profile. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the loop portion of the triggering element 703 in Spinelli so that it is laterally removably inserted into a corresponding expandable cavity of the elastic spacer in order to provide a thinner, more compact profile that will be easier to package prior to use and smoother to handle during application.
Spinelli also does not disclose that the triggering element is formed from at least two removable portions.
Gurtner, however, teaches various dressings which are configured to provide skin tightening wherein in one embodiment the dressing (100) includes a triggering element in the form of a frame or brace 110 that is applied to the dressing to maintain the dressing in a stretched configuration and then is removed to permit the dressing to compress a skin lesion (para [0066]). Gurtner further teaches in a different embodiment a dressing (130) which includes three sections 132, 134 and 136 which are individually removable from the dressing in order to customize or adjust the amount of strain that the dressing applies to the skin by lowering the strain rate with each section that is removed (para [0080]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the triggering element in Spinelli to have three removable sections like the sections 132, 134 and 136 of Gurtner in order to allow for customization and adjustment of the amount of strain that the dressing applies to the skin. 
With respect to claim 3, Spinelli in view of Gurtner discloses the dressing substantially as claimed (see rejection of claim 2) and Spinelli also discloses that when the triggering element is removed, the elastic spacer sequentially moves from the second length toward the first length (col 6 lines 25-45; the portions 701a, 701b and 703 of first component 701 are interpreted as “sequentially” moving from the constrained configuration to the second shape having a shorter length upon removal of the second component since it is inherent that the sections will move as the second component is peeled off sequentially). Additionally, Gurtner teaches that the at least two removable portions are sequentially removable (each of the sections is individually removed and each time a section is removed, the strain is lowered – para [0080]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the triggering element of Spinelli in view of Gurtner so that the three removable sections are sequentially removable as in Gurtner in order to allow for customization and adjustment of the amount of strain that the dressing applies to the skin by allowing the physician to reduce the strain rate with each section that is removed.
With respect to claim 4, Spinelli in view of Gurtner discloses the dressing substantially as claimed (see rejection of claim 3) and Spinelli also discloses that as the elastic spacer sequentially moves from the second length toward the first length, the amount of longitudinal force applied to the target patient site sequentially increases (it is inherent that as the device transitions from a stretched to compressed state upon removal of the triggering element that the force applied to the skin will increase as the bandage applies more and more pressure on the skin as it pulls the skin inwardly to close the wound; Spinelli col 6 lines 25-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148) in view of Jackson et al (US 2013/0110026).
With respect to claim 5, Spinelli discloses the dressing substantially as claimed (see rejection of claim 1) but does not disclose at least one removable cover at least partially covering each of the attachment members of the first and second substrates.
Jackson, however, teaches an analogous strained skin treatment device which includes a release liner that is attached to the adhesive layer of a pre-strained device (para [0013]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a release liner as taught by Jackson to the device of Spinelli as a removable cover over the adhesive surfaces(s) of the first and second portions 701a and 701b in order to protect the adhesive prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786